The prisoners were indicted for perjury committed in the probate court, at the hearing of an application for letters of administration on the estate of one Kokahe. It appeared in evidence that previous to the application for administration, a will embracing all the property of the deceased had been proved in the probate court; that at the last July term of this court, one Nakilaku had been indicted for, and convicted of forging the said will, but that the probate of the will had never been duly revoked or cancelled. The court was of the opinion that the subsequent proceedings on the application for administration were irregular, and that therefore the prisoners could not be legally convicted of perjury on any testimony given under such circumstances. The court directed the jury to acquit the prisoners.